Opinion,
Mr. Justice McCollum:
The appellant was a passenger on the defendant company’s train on a dark night in December, 1887, and in alighting from it at Union station, stepped into a deep ditch by the side of the roadbed and was injured. A portion of this ditch was dug by the company that day, for purposes appurtenant to its road, and there were no lights or guards near it. It was on the north side of the track, and the depot was on the south side of it. The appellant was, and for twelve years previous thereto had been, a resident of Union, and his house was near the depot. He was well acquainted with the locality; he knew there was no platform or place provided by the company for its passengers to alight on the north side of the track, and that it had constructed a safe and convenient platform in connection with its depot on the south side of it, for their use in entering and leaving its trains. This knowledge was notice to him of a rule of the company that they should get on and off there. In violation of this rule, which it was his duty to con*360form to, he refused the safe means of exit and stepped into the ditch on the other side, and for the consequences of his leap in the dark seeks to hold the company responsible.
A passenger’s consent to a reasonable regulation of the company for entering and leaving its trains, is implied, and for an injury which results from his voluntary disregard of it the company is not liable: Sullivan v. Railroad Co., 30 Pa. 234. In the present case it affirmatively and sufficiently appears in the testimony produced by the appellant, that the company had provided safe and convenient means of ingress and egress to and from its trains, and in this particular had discharged its whole duty to 'its passengers. It was under no obligation to them to provide a convenient place to alight on the north side', nor to keep its right of way there free of obstructions for the benefit of pedestrians. It was not bound to anticipate and guard against the consequences of a violation by its passengers of its reasonable and known regulations for their protection. It is admitted by the appellant that his observance of these regulations would have insured his safe exit from the train, and it is obvious that the injury he received was the direct consequence of his disregard of them. It was his neglect of a duty he owed to the company, and not its neglect of a duty it owed to him, which caused the injury, and is a sufficient answer to his demand that the company shall compensate him for it. This is the rule distinctly laid down in Sullivan v. Railroad Co., supra, and enforced in Penna. R. Co. v. Zebe, 33 Pa. 318, and 37 Pa. 420.
In this case, there was nothing to justify or excuse the appellant’s deliberate disregard of the rules of the company. It was prompted by a desire to shorten the walk from the train to his destination. A moment’s time and a few rods in distance were all that he could save by it, and neither was of unusual importance to him. It was claimed and proved that the company had permitted persons residing north of its road to cross its right of rvay and track on foot, at different points in the vicinity of the depot, in going to and returning from their work or business in other parts of the town. But in this there was no waiver of its regulations affecting its passengers, nor permission to them to alight on the north side. There was a little evidence to the effect that occasionally a passenger got *361off there, but none that the company consented to or knew of it, and the learned judge correctly ruled that the rights and duties of the appellant were not affected by it. In Penna. R. Co. v. Zebe, supra, it was held that the admission of such evidence was error. This case is clearly within the principle of the authorities cited, and
The judgment is affirmed.